PER CURIAM.
An examination of the original appendix and of the supplemental appendices filed by the parties by direction of the court and consideration of the briefs of the parties and of their arguments demonstrate no reversible error in the proceedings below. See and compare Spin-ozzi v. E. J. Lavino, 243 F.2d 80, 83 (3 Cir. 1957), and Quinones v. Township of Upper Moreland, 293 F.2d 237 (3 Cir. 1961). Cf. Meehan v. Gulf Oil Corporation 312 F.2d 737 (3 Cir. 1963), and Atlantic & Pacific Stores, Inc. v. Pitts, 283 F.2d 756 (4 Cir. 1960).
Consequently the judgments appealed from will be affirmed.